El Juez Presidente Sr. Quiñones,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal:
Considerando: que la omisión padecida en la inscripción que se hizo de la casa número 19 de la calle del Sol de esta Capital, á favor de la Sucesión de Don Juan Ramón de Torres y Ramos, al no determinarse en ella con la especifi-cación que requiere el artículo 64 del Reglamento de la Ley Hipotecaria, á quien pertenecía el dominio del solar y de la casa en él construida, no puede resultar en perjuicio del Ayuntamiento de esta Capital que acredita el dominio del solar de que se trata con la certificación expedida por el Alcalde de esta Ciudad, ó sea en la forma que prescribe el artículo 36 del citado Reglamento Hipotecario; y por consi-guiente que no constando inscrito el solar “expresamente” en favor de determinada persona, no está el caso compren-dido en la prohibición que contiene el artículo 20 de la Ley Hipotecaria que cita el Registrador en su nota.
Vistas las disposiciones legales citadas en la presente reso-lución. Se revoca la nota denegatoria puesta por el Registra-dor de la Propiedad de esta Capital al pié de la certificación de que se trata en el- presente recurso, y se declara que procede la inscripción del solar que se describe en el citado documento á favor del Ayuntamiento de esta Ciudad; de-volviéndose la -certificación aludida al Registrador de la Propiedad, con copia de la presente resolución para su cumplimiento y demás efectos.
Jueces concurrentes: Sres. Hernández, Sulzbacher y Mac-Leary.
El Juez Asociado Sr. Figueras no intervino en la resolu-ción de este casó.